UNITED STATES DISTRICT COURT                           FILED
                              FOR THE DISTRICT OF COLUMBIA
                                                                                     AUG - 8 20U
                                                                                Clerk, U.S. District and
Demetrius Jones, Jr.,                         )                                   Bankruptcy Courts
                                              )
                Petitioner,                   )
                                              )
        v.                                    ).      Civil Action No.
                                              )                                  11 I-lJl
Simon Wainwright,                             )
                                              )
                Respondent.                   )


                                   MEMORANDUM OPINION

        This action, brought pro se, is before the Court on petitioner's application for a writ of

habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.

        Petitioner is a prisoner at the District of Columbia Jail, challenging his conviction entered

by the Superior Court of the District of Columbia following a jury trial. Petitioner claims that he

was denied the effective assistance of counsel at trial and challenges the jury instructions. See

Pet. at 5-6.

        It is established that challenges to a Superior Court judgment of conviction must be

pursued in that court under D.C. Code § 23-110, see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43

(D.C. Cir. 1998); Byrdv. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997), and that absent a

showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no

recourse to a federal judicial forum," Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert.

denied, 479 U.S. 993 (1986) (internal footnote omitted). Under District of Columbia law,

      [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
     apply for relief by motion pursuant to this section shall not be entertained by ... any
     Federal ... court if it appears '" that the Superior Court has denied him relief, unless
     it also appears that the remedy by motion is inadequate or ineffective to test the
     legality of his detention.

D.C. Code § 23-11 O(g). Petitioner unsuccessfully sought relief on direct appeal and under § 23-

110, see Pet. at 3, but his lack of success in the District of Columbia courts does not alone render

the local remedy inadequate or ineffective. See Garris v. Lindsay, 794 F.2d at 727; Charles v.

Chandler, 180 FJd 753, 756-58 (6th Cir. 1999) (citing cases). Hence, this Court, lacking

authority to entertain petitioner's habeas petition, will dismiss the case. A separate Order

accompanies this Memorandum Opinion.




Date: August   L, 2011




                                                 2